DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted February 4, 2021, has been reviewed by the examiner and entered of record in the file.  
2.	Claims 1-22 are present in the instant application.  Claims 4-12 and 14-18 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention, and the non-elected species of component (B), (i.e. (B1)-(B10) and (B12)-(B16)) remain withdrawn from claims 1-3 and 19-22.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-3, 13 and 19-22 remain previously rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al, (U.S. Pat. No. 8,258,169 B2) in view of Ohtuka et al, (U.S. Pat. No. 6,313,150 B1).
	Claims 1 and 2 are directed to a method for control of diseases on useful plants or propagation material thereof caused by phytopathogens comprising component (A): B), more specifically (B11): mandestrobin, (as recited in claim 13), wherein the components are present in a synergistically effective amount as determined by the COLBY formula.   Claim 3 limits wherein the composition further comprises an agrochemically acceptable adjuvant or carrier. 
	As further recited by claims 19 and 20:
	(a) wherein the weight ratio of (A) to (B) is 2:1 to 1:400 (claim 19); and
	(b) wherein the weight ration of (A) to (B) is 2:1 to 1:4 (claim 20).
Claims 21 and 22 limit the phytopathogens to at least one of Alternaria Solani, Botryotinia Fuckeliana, Fusarium Culmorum, Gaeumannomvces Graminis, Monographella Nivalis, Mycosphaerella Graminicola, and Pythium Ultimum.

	Rajan et al teach a genus of microbiocidally active pyrazole-carboxamides according to formula (I) that are fungicidally active, useful in agriculture or horticulture for controlling or preventing phytopathogenic microorganisms in plants, please see lines 8-14 of column 1.  Rajan et al specifically discloses “compound 1.003” in Example P3 of column 19 (which is the same as Applicant’s component (A), 3-(difluoromethyl)-N-methoxy-1-methyl-N-[1-methyl-2-(2,4,6-trichloro-phenyl)-ethyl]pyrazole-4-carboxamide), and teaches that “compound 1.003” demonstrates potent anti-fungal activity against several species of fungi commonly found on plants in Examples B-1 (action against Botrytis cinerea), B-2 (action against Mycospharella arachidis and Cercospora arachidicola), B-3 (action against Septoria tritici), B-5 (action against Monographella nivalis, Fusarium nivale and Microdochium nivale), B-6 (action Rhizoctonia solani), B-7 (action against Erysiphe graminis), B-8 and B-9 (protective action and curative action against Puccinia recondita), and B-10 (action against Pyrenophora teres), please sees columns 56-58.  Rajan et al teach examples of compounds of formula (I) in composition, please see Formulation examples F-1.1 to F7 in columns 53-55.
	As such, Rajan et al teach a method of administering an agrochemical composition comprising component (A) for treating fungal diseases on plants, but does not teach wherein the composition additionally comprises component (B11), mandestrobin.
Yet, Ohtsuka et al teach agricultural fungicides and their methods of use, comprising a compound according to formula (I), please see lines 33-36 and lines 50-55 of column 1. Ohtsuka et al specifically teach mandestrobin (2-[2-(2,5-dimethyl-phenoxymethyl)phenyl]-2-methoxy-N-methylacetamide, i.e. “Compound No. 140”) in Example 5 in column 76, which is the same compound as Applicant’s elected (B11). Ohtsuka et al teach that “Compound 140” demonstrates potent anti-fungal activity against several species of fungi commonly found on plants in Test Example 1 (action against Pyricularia orvzae), Test Example 2 (action against Sphaerotheca fuliginea), Test Example 3 (action against Pseudoperonospora cubensis), and Test Example 4 (action against Erysiphe graminis).  Ohtsuka et al teach agriculture fungicidal compositions, please see lines 11-15 of column 135.
  	Therefore, one of skill in the art would be motivated to employ the known fungicidal compounds corresponding to components (A) and (B) in synergistically effective amounts (as determined by the COLBY formula) with an agriculturally acceptable carrier in a single agricultural composition, since the combination of In re Kerkhoven, 205 USPQ 1069(CCPPA 1980)).   The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   
In the instant case, two known compounds which individually demonstrate fungicidal activity in agriculture (each specifically against Erysiphe graminis, for example), could be combined in a single composition in order to achieve an additive or synergistic effect for controlling or preventing phytopathogenic microorganisms, with the expected result of a composition suitable for the control of diseases caused by phytopathogens in plants. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case ).
	Regarding claims 19 and 20, the ratio of the ratio of (A):(B) is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal ratio of component (A) to component (B) in the agricultural composition in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Optimization of variables such as weight percentages, purity, etc. would be obvious to one skilled in the art.  Optimizing the weight, purity or other characteristic does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent, please see In re Cofer (CCPA 1966) 354 F2d 664, 148 USPA 268.  	Accordingly, instant claims 19 and 20 are also rejected as prima facie obvious.
Regarding claims 21 and 22, it would be reasonable to expect that administering the mixture of two fungicides, each known for having broad spectrum fungicidal activity, would treat the recited phytopathogenic fungi when administered to a plant or crop in need thereof.
Applicant’s Response
6.	Applicant traverses the rejection, arguing that in view of the teachings of Rajan et al and Ohtuka et al, there is no reasonable expectation of success in formulating a composition comprising components (A) and (B), and that due to the challenges of 
	Applicant argues that the reliance on In re Kerkhoven is inapposite since it differs from the present case in that it references detergents, not agrochemical formulations; as well as teaching a composition comprising two generic components, not specific components.
	Applicant contends that one skilled in the art would not have adequate motivation to select component (A) and component (B11) out of all of the possible combinations of Rajan et al and Ohtuka et al, without hindsight reasoning.
	Applicant alleges that Tables 27-31 of the instant Specification demonstrate that the combination of component (A) and component (B11) exhibits greater than expected, synergistic effects.
Response to Arguments
7.	Applicant's arguments have been fully considered but they are not persuasive.
 	Regarding Applicant’s argument against Kerkhoven and that one of skill in the art would not have motivation to combine agricultural components (A) and (B), a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   
	In the instant case, nothing unobvious is seen in selecting two known compounds which individually demonstrate fungicidal activity in agriculture (specifically against Erysiphe graminis, for example), and combining in a single composition in for application to plants.   When each species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
	Regarding Applicant’s argument that synergistic effects of the combination of component (A) and component (B11) are demonstrated in Tables 27-31 of the instant A) and component (B11); therefore the examiner recommends inserting criticality from the composition of Tables 27-31 into the claims, i.e. limiting the claims to a method of controlling diseases on useful plants or propagation material thereof comprising administering a composition comprising the combination of component (A) and component (B11).

Conclusion
8.	In conclusion, claims 1-22 are currently pending.  Claims 4-12 and 14-18 are currently withdrawn from consideration as drawn to non-elected inventions.  Claims 1-3, 13 and 19-22 are rejected. No claim is presently allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRAIG D RICCI/Primary Examiner, Art Unit 1611